DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s definition of “channeling agent” appears to be contradictory to the recitation in independent claims 1 and 15 of a “monolithic composition comprising a mixture of a base polymer, a desiccant, and a channeling agent”, and therefore, it appears that the inventor or a joint inventor at the time the application was filed, did not have possession of the claimed invention. Applicant’s definition of “channeling agent” is:


Paragraph 0029 of Published Application US 2021/0245413.

The term “immiscible” in Applicant’s definition of “channeling agent” is contrary to the recitation of a “monolithic composition comprising a mixture of a base polymer, a desiccant, and a channeling agent” (and also, individually of a “monolithic composition” of the three components, and of a mixture of the three components) (term “immiscible” means “not mixable with”, so the channeling agent as Applicant has defined it cannot be mixed with the base polymer, and a “monolithic composition” cannot be formed from a component that is “immiscible” with at least one of the other components of the mixture, in this case, the base polymer). A composition having a component that is not immiscible with the base polymer of the composition is not a monolithic composition: since the “channeling agent” is immiscible with the base polymer according to Applicant’s definition in the original specification, the composition including the “channeling agent” is not monolithic.

Claims 2-14 and 16-20 are rejected for the same reasons that claims 1 and 15 are rejected, since claims 2-14 and 16-20 depend upon one of claims 1 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claims 1 and 15, the scope of compositions that fall within the recitation “channeling agent” cannot be ascertained. It appears that blowing agents that form open pores in a polymer fall within the definition and characterizations of “channeling agent” made of record throughout Applicant’s instant application, but Applicant conclusorily rules out blowing agents in paragraph 0060 of Applicant’s Published Application US 2021/0245413. Because blowing agents that form open pores in a polymer fall within the definition and characterizations of “channeling agent” made of record throughout Applicant’s instant application, it is not clear what basis Applicant state that blowing agents are excluded from the scope of Applicant’s term claim “channeling agent”. This apparent inconsistency also calls into question exactly what makes a “channeling agent” a “channeling agent” within the context of Applicant’s original disclosure. What makes a “channeling agent” a “channeling agent” ? How does one determine whether or not a given compound / polymer is a “channeling agent” within Applicant’s definition of “channeling agent” ?

	For purposes of examination, Examiner has included blowing agents that form open pores (open pore networks) within the scope of the recitation “channeling agent”, because, as stated above, it appears that blowing agents that form open pores in a polymer fall within the 

Claims 2-14 and 16-20 are rejected for the same reasons that claims 1 and 15 are rejected, since claims 2-14 and 16-20 depend upon one of claims 1 and 15.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Merical et al. (USPN 8,110,260).
Claim 1 (and its dependent claims) is a product-by-process claim due to the recitations “formed by a blow molding process” (lines 1-2), “the barrier layer and the desiccant layer each being blow molded together” (lines 7-8) and “the desiccant layer being made of a monolithic composition comprising a mixture of a base polymer, a desiccant and a channeling agent” (lines 9-10). See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE).
In regard to independent claim 1, Merical et al. teach a bottle (see, for example, col. 3, lines 15-17 and Fig. 1) comprising a base as claimed and a sidewall as claimed, where at least one of the base and the sidewall comprise an outer barrier layer of a barrier plastic and an inner layer formed from a composition comprising a base polymer, a desiccant and a channeling agent (blowing agent) (see, for example, abstract, col. 4, lines 24-38 [discussing outer layer], col. 4, lines 39-60 [discussing inner layer] and col. 5, lines 3-30 [discussing the open pore network that is formed by the blowing agent, which provides better contact between the desiccant in the inner layer and the atmosphere in the storage interior of the container, and therefore creates channels that lead from the inner surface of the inner layer that borders the storage interior of the container to the desiccant via the open pore network]). Merical et al. teach that the bottle is blow molded, 
Merical et al. teach a bottle having structural and compositional characteristics that correspond to all of the structural and compositional limitations that are positively recited (required) by the language of claim 1.
Therefore, Merical et al. teach a bottle that appears to be at least substantially identical to the claimed article. MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). Further note that:
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In regard to claim 2, Merical et al. teach that the thickness of each of the inner and outer layers is each greater than 20 mil, for example, the inner layer is 73 mil thick and the outer layer is 30 mil thick (col. 3, lines 48-55).



In regard to claim 4, one of ordinary skill in the art would have recognized that the “small proportion” of blowing agent taught at col. 5, lines 3-30 indicates an amount range that greatly overlaps, or falls within, the claimed range of 2 to 15 % by weight with respect to the total weight.

In regard to claim 5, the open pore network taught by Merical et al. as discussed above in regard to claim 1 is a network of interconnecting channels (open pores inherently form interconnecting channels, that is what “open” means).

In regard to claim 6, the barrier layer (outer layer) of Merical et al. has a non-porous structure.

In regard to claim 7, Merical et al. teach that molecular sieve is a suitable material for the desiccant (col. 6, lines 56-66).



In regard to claim 12, Merical et al. teach that the bottle has an intermediate layer between the inner and outer layers (see, for example, intermediate layer 50, col. 6, lines 28-33).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Merical et al. (USPN 8,110,260).
	In regard to claim 15, Merical et al. teach the bottle as discussed above in regard to claim 1 that is formed via blow molding processes such as coextrusion blow molding, coinjection blow molding, coinjection stretch blow molding (see, for example, col. 2, lines 57-col. 3, line 8). All blow molding processes used to form a container such as a bottle include the steps of providing a stock component, inserting an apparatus into an opening in the stock component and passing air 

In regard to claim 16, Merical et al. teach that the thickness of each of the inner and outer layers is each greater than 20 mil, for example, the inner layer is 73 mil thick and the outer layer is 30 mil thick (col. 3, lines 48-55).

In regard to claim 17, Merical et al. teach that molecular sieve is a suitable material for the desiccant (col. 6, lines 56-66), and that it may be present in the base resin in an amount of 5 parts desiccant/95 parts resin to 80 parts desiccant/20 parts resin (col. 5, line 61-col. 6, line 3). This range greatly overlaps with the claimed range of 30 to 80% by weight desiccant with respect to the total weight of the monolithic composition that the desiccant layer is “made of”.

In regard to claim 18, the open pore network taught by Merical et al. as discussed above in regard to claim 1 is a network of interconnecting channels (open pores inherently form interconnecting channels, that is what “open” means).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merical et al. (USPN 8,110,260).
In regard to claim 19, Merical et al. teach the method as discussed above in regard to claims 18 and 15.
While Merical et al. do not teach a specific embodiment where the thickness of each of the barrier (outer) layer and the desiccant (inner) layer is from 20 to 40 mils, since Merical et al. teach that the thickness of the wall may be from 15 to 110 mils, and one embodiment that is specifically taught is that the thickness of the inner layer is 73 mils and the thickness of the outer layer is 30 mils (for a total thickness of 103 mils) (col. 3, lines 48-55), one of ordinary skill in the art would have recognized that embodiments where the thicknesses of both the inner and outer layer fall within the scope of these teachings: for example, for a smaller total thickness of, for 

In regard to claim 20, Merical et al. teach the bottle as discussed above in regard to claim 1.
While Merical et al. do not teach a specific embodiment where the thickness of each of the barrier (outer) layer and the desiccant (inner) layer is from 20 to 40 mils, since Merical et al. teach that the thickness of the wall may be from 15 to 110 mils, and one embodiment that is specifically taught is that the thickness of the inner layer is 73 mils and the thickness of the outer layer is 30 mils (for a total thickness of 103 mils) (col. 3, lines 48-55), one of ordinary skill in the art would have recognized that embodiments where the thicknesses of both the inner and outer layer fall within the scope of these teachings: for example, for a smaller total thickness of, for example, 60 to 80 mils, one of ordinary skill in the art would have recognized that thicknesses of both the inner and outer layers fall within the range of 20 to 40 mils, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to formed a bottle such that the thicknesses of both the inner and outer layers fall within the range of 20 to 40 mils, based on these teachings of Merical et al.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782